               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

JOSEPH JUAN BUTTERCASE,             )
                                    )
                Petitioner,         )                    8:18CV131
                                    )
           V.                       )
                                    )
SCOTT R. FRAKES, Director,          )                      ORDER
Nebraska Department of Correctional )
Services,                           )
                                    )
                Respondent.         )
                                    )


     IT IS ORDERED that:

     1.    Respondent’s motion to extend, Filing no. 76, is granted. Respondent is
           not required to file a reply brief until the undersigned has ruled on the
           Petitioner’s motion to stay, Filing no. 73.

     2.    Respondent shall file a brief, and evidence if desired, responsive to
           Petitioner’s motion to stay, Filing no. 73, on or before Monday, October
           28, 2019. My chambers shall calendar this matter to bring this file to my
           attention upon the filing of Respondent’s brief.

     DATED this 3rd day of October, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
